Exhibit 10(n)9 ALLETE, INC. Non-Management Director Compensation Effective January 19, 2011 Board Retainers (1) (2) Stock Cash Committee Cash Retainers (1) (2) Audit Executive Compensation Corporate Governance & Nominating Chair Cash Retainers (1) (2) Audit Executive Compensation Corporate Governance & Nominating Lead Director (1) (2) (3) Board Stock Retainer Board Cash Retainer Lead Director Cash Retainer Board Chairman (1) (2) (3) Board Stock Retainer Board Cash Retainer Cash and stock retainers may be deferred under the Director Compensation Deferral Plan II. Cash retainers may be elected to be received in ALLETE stock. Lead Director and Board Chairman are not eligible for other committee or chair retainers.
